Citation Nr: 9921803	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type, claimed as mental illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
October 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was certified to the Board by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In his November 1995 substantive appeal (VA Form 9), the 
appellant indicated that he desired a hearing before a Member 
of the Board.  He indicated further that he would appear 
before the Board in Washington, D.C.  He noted that he wished 
to appear in front of a hearing officer.

A hearing at the Washington, D.C., VARO was scheduled, 
postponed because the hearing officer was not available, 
rescheduled at the appellant's request, and postponed at the 
appellant's request.  The case was transferred subsequently 
to the Montgomery, Alabama, VARO.

A June 11, 1999 memorandum indicates that the appellant's 
mother was contacted by telephone.  According to the 
memorandum, the appellant's mother related that the appellant 
was residing in a nursing home and was terminally ill.  The 
appellant's mother stated that the appellant could not walk 
or speak and was mentally ill.  She concluded that the 
appellant could not attend a personal hearing.  The 
memorandum was submitted to the RO on June 14, 1999, 
apparently by the appellant's representative to whom it is 
addressed.  Accordingly, the Board construes this as a 
withdrawal, in accordance with 38 C.F.R. §§ 20.702(e) and 
20.704(e) (1998), of the appellant's request for a hearing.


REMAND

The appellant's service medical records contain no evidence 
of psychiatric treatment.

In September 1987 the appellant underwent a psychiatric 
evaluation at Christ House in Washington, D.C.  The appellant 
was referred by to Christ House by a VA outreach counselor.  
The examiner noted that the appellant had three prior 
forensic psychiatric evaluations, once in 1982 and twice in 
1983.  The examiner noted other psychiatric evaluations in 
1984 and 1985.  The examiner diagnosed alcohol dependence, 
cannabis abuse, PCP abuse, polysubstance abuse by history, 
and drug-induced organic mental disorder with organic 
affective disorder.

A February 1990 letter from Mary Kenel, Ph.D., of the 
District of Columbia Commission on Mental Health Services, 
indicates that she examined the appellant on February 9, 
1990, at the Legal Services Division outpatient clinic.  The 
appellant reported that he had been discharged from the 
military as "unsuitable."  He stated that he had been 
unemployed for approximately two years after service and 
drank heavily.  He enrolled at the University of Maryland but 
later left the university.  He reported that since that time 
he had lived in various shelters.

He denied any hospitalizations for psychiatric reasons.  He 
stated that he had been treated previously at South Center.  
Dr. Kenel added that files showed him to have been a patient 
from August 1985 to May 1986.  She stated that, at that time, 
he had been diagnosed as suffering from chronic 
schizophrenia, paranoid type.  She noted also that the 
appellant had undergone several competency examinations from 
1983 to 1989 due to various legal problems.  She stated that 
the examinations revealed psychological problems.

On February 14, 1990, the appellant was examined by Linda 
Pattee, a psychology extern, at the Legal Services Division 
Clinic.  Ms. Pattee indicated that she had reviewed numerous 
documents including police reports from 1983 and medical 
examination reports from 1990.

The appellant reported that he had been discharged from 
service as "unsuitable."  He explained that he had been 
accused falsely of disobeying orders.

Ms. Pattee noted that the appellant had been arrested ten 
times since 1982, including nine arrests for destruction of 
property.

A May 1994 letter from the District of Columbia Department of 
Human Services indicates that the appellant was receiving 
Social Security based on a 1990 Social Security 
Administration determination that he was disabled.

A March 1995 letter from Dr. Kenel indicates that the 
appellant had been treated at a local mental health center 
from August 1985 to May 1986 and diagnosed with 
schizophrenia, paranoid type.

Dr. Kenel added that the appellant had been evaluated by the 
Bureau of Legal Services of the District of Columbia on 
February 9, 1990, and on February 14, 1990.  Dr. Kenel stated 
that the appellant received sporadic supportive counseling 
from April 1990 to September 1992.  She stated that the 
appellant's ability to function fluctuated widely.  She added 
that the more florid of the appellant's symptoms were never 
manifested at the clinic.  She stated that the appellant did 
have a hostile and suspicious view of others, a grandiose 
sense of self, and a sense of "entitlement."

Dr. Kenel stated further that the appellant had visited the 
clinic since September 1992 but that his visits and become 
more sporadic.  She stated that he was no longer considered 
to be in formal treatment.

In May 1998 the appellant appeared at the VA Medical Center 
(VAMC) in Birmingham, Alabama.  The appellant requested 
information about his claim.  The social worker who spoke 
with the appellant noted that the appellant appeared to be 
mentally ill.  The social worker added that the appellant's 
affect was flat and that his mentation was slow.

Because the record indicates that the appellant receives 
Social Security disability payments, a remand to obtain any 
records held by SSA pertaining to the appellant is in order.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits); see also Counts v. Brown, 6 Vet. App. 
473 (1994) (duty to assist is particularly applicable to 
records held by agencies of the Federal Government).

Further, the records obtained from Christ House and the 
District of Columbia Commission on Mental Health Services 
appear to be incomplete.  In both instances, the records 
contained in the appellant's claim folder reference other 
documents, which are not part of the appellant's claim file 
but which appear to be part of the appellant's records on 
file with these institutions.  These records should be 
obtained.  Of particular interest are psychiatric 
examinations of the appellant within the one-year presumptive 
period, for psychoses, following service.  See 38 U.S.C.A. 
§ 3.309(a).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain complete medical 
records from Christ House and the 
District of Columbia Commission on Mental 
Health Services.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



